Title: Elias Glenn to James Madison, 20 July 1832
From: Glenn, Elias
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Orange
                                
                                July 20, 1832
                            
                        
                        I regret that indisposition prevents me from delivering this letter in person, and more particularly on Mrs. Glenn’s acct—who claims an old acquaintance with Mrs. Madison. She is the niece of Mrs. Bartram of Philada.—and the cousin of the Miss
                            Carsons, who were all well acquainted with your good Wife; You will remember that whilst President you gave me the place
                            of Distr Atty of Maryland—
                        If you pass through Baltimore Mrs. Glenn will expect a visit of Mrs. Madison Yr friend truly
                        
                            
                                Elias Glenn
                            
                        
                    